DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on October 28, 2020, January 14, 2020 has been considered by the examiner (see attached PTO-1449 form).

Claim Objections
Claim 28 is objected to because the Examiner is unclear as to what “the point” is referring to.  Claim will be examined as best understood.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11-20, 23-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6, 7, 11, 13, 16, 18, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Pub. No. 2015/0082330) in view of Haugen et al. (U.S. Patent No. 9,904,703) and Rys et al. (U.S. Pub. No. 2015/0113013).

Regarding claims 1, 13 and 25, Yun et al. discloses a server system for non-linear content presentation and experience, the system comprising:
a communication interface that communicates over a communication network, wherein the communication interface (see paragraph 0116; network communication module; 1918):
receives a plurality of real-time streams of content sent over a communication network (see paragraphs 0006 and 0036, lines 1-4; receiving multimedia signal streams), and
provides at least one of the streams to a user device in real-time, wherein the user device plays the provided stream (see paragraph 0006; providing a channel program recommendation in real-time for a display device); and 
wherein the communication interface:

receives a request from the user device, wherein the request concerns jumping to the identified event in the at least one other stream (see paragraph 0053 and fig. 4 (410); the top recommendation is indicated on the bottom of the recommendation window 410 as "[1]" along with a brief description of Channel 60. In response, the viewer 420 may continue to watch the displayed documentary program or select Channel 60 to view the penalty shootout on the full screen of the display device 130), and
provides the evaluated stream to the user device, wherein providing the at least one other stream comprises skipping at least one time period before the point (see paragraph 0053 and fig. 4 (410); view the penalty shootout on the full screen of the display device 130).
However, Yun et al. is silent as to tracking activity engaged in by one or more predefined friend devices associated with the user device and that are streaming the at least one other stream, wherein the tracked activity includes chat activity related to the at least one other stream and indicates a spike at a specified point within the at least one stream, and identifying an event within the at least one other stream as relevant to 
	In an analogous art, Haugen et al. discloses a processor that executes instructions stored in memory, wherein execution of the instructions by the processor evaluates at least one other stream from the received plurality of real-time streams in real-time stream while the user device is playing the at least one stream, wherein evaluating the at least one other stream comprises (see col. 5, lines 55-67, col. 9, lines 36-55; evaluating social engagement signal);
	tracking activity engaged in by one or more predefined friend devices associated with the user device and that are streaming the at least one other stream, wherein the tracked activity includes chat activity related to the at least one other stream and indicates a spike at a specified point within the at least one stream (see col. 6, lines 26-40; if the number of comments associated with a particular resource by members of the social networking service has recently spiked (or is known to spike at certain times) (e.g., 10, 100 or 1000 times within, e.g., a day, a week, a month, etc.), process 300 may determine that the resource is likely to currently be of interest (or will likely be of interest in the future)), and 
	identifying an event within the at least one other stream as relevant to a user of the user device based on the spike, the event identified at the same specified point within the at least one other stream as the spike wherein the evaluated stream is provided at a point prior to the detected event (see col. 6, lines 26-40; For example, a resource containing content associated with a sporting event (e.g., blogs) may be 
	sends user device information regarding the event identified in the at least one other stream (see col. 6, lines 26-40; recommendation associated with sporting event).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al. to include tracking activity engaged in by one or more predefined friend devices associated with the user device and that are streaming the at least one other stream, wherein the tracked activity includes chat activity related to the at least one other stream and indicates a spike at a specified point within the at least one stream, and identifying an event within the at least one other stream as relevant to a user of the user device based on the spike, the event identified at the same specified point within the at least one other stream as the spike wherein the evaluated stream is provided at a point prior to the detected event as taught by Haugen et al. for the advantage of providing search results that are likely to be of interest to users.
	However, Yun et al. and Haugen et al. are silent as to provides the at least one other stream to the user device at a point that is a predefined time period prior to the identified event based on the request, wherein the predefined time period corresponds to a portion of the at least one other stream prior to occurrence of the identified event to establish context for the identified event.
	Rys et al. discloses provides the at least one other stream (considered as touchdown highlight) to the user device at a point that is a predefined time period prior 
		Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al. and Haugen et al. to include provides the at least one other stream to the user device at a point that is a predefined time period prior to the identified event based on the request, wherein the predefined time period corresponds to a portion of the at least one other stream prior to occurrence of the identified event to establish context for the identified event as taught by Rys et al. for the advantage of providing a contextual information.

Regarding claim 4, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  Yun et al. discloses wherein the processor executes further instructions to generate a highlight reel for the evaluated stream, wherein the highlight reel comprises a plurality of detected events (see paragraph 0051; the channel analysis unit 212 may determine that a soccer game has ended in a draw and is about to have a penalty shootout on Channel 60. For example, the channel analysis unit 212 may perform a scene analysis on the video contents of Channel 60 to recognize the soccer game by analyzing faces of players, a game field configuration, a goal post, a game ball, a game score, etc.).

claim 6, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  Yun et al. discloses wherein the processor evaluates the evaluated stream in realtime by identifying a change in a score associated with the evaluated stream (see paragraph 0051).

Regarding claim 7, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  Haugen et al. discloses wherein the processor evaluates the evaluated stream in realtime by tracking traffic in one or more social media feeds identified as associated with the evaluated stream (see paragraph 0026; comments).

Regarding claim 11, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  Yun et al. discloses wherein the processor evaluates the evaluated stream in realtime by evaluating metadata associated with the evaluated stream (see paragraphs 0051, 0058-0060, 0063, 0090).

	Regarding claim 16, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 13).  Yun et al. discloses generating a highlight reel for the evaluated stream, wherein the highlight reel comprises a plurality of detected events (see paragraph 0051; the channel analysis unit 212 may determine that a soccer game has ended in a draw and is about to have a penalty shootout on Channel 60. For example, the channel analysis unit 212 may perform a scene analysis on the 

	Regarding claim 18, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 13).  Yun et al. discloses wherein evaluating the evaluated stream in real-time comprises identifying a change in a score associated with the evaluated stream (see paragraph 0051).

Regarding claim 19, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 13).  Haugen et al. discloses wherein evaluating the evaluated stream in real-time comprises tracking traffic in one or more social media feeds identified as associated with the evaluated stream (see paragraph 0026; comments).

Regarding claim 23, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 13).  Yun et al. discloses wherein evaluating the evaluated stream in real-time comprises evaluating metadata associated with the evaluated stream (see paragraphs 0051, 0058-0060, 0063, 0090).	

Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., Haugen et al. and Rys et al. as applied to claims 1 and 13 above, and further in view of Loebig et al. (U.S. Pub. No. 2010/0175088).

claim 2, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  However, Yun et al., Haugen et al. and Rys et al. are silent as to wherein the processor executes further instructions to generate a bookmark to associate with the detected event, the bookmark set at the point that is a predetermined time prior to the detected event, wherein the communication interface provides the evaluated stream to the user device by jumping to the bookmark.
Loebig et al. discloses wherein the processor executes further instructions to generate a bookmark to associate with the detected event, the bookmark set at the point that is a predetermined time prior to the detected event, wherein the communication interface provides the evaluated stream to the user device by jumping to the bookmark (see paragraph 0020; generating bookmark).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include wherein the processor executes further instructions to generate a bookmark to associate with the detected event, the bookmark set at the point that is a predetermined time prior to the detected event, wherein the communication interface provides the evaluated stream to the user device by jumping to the bookmark as taught by Loebig et al. for the advantage of providing time marks.


Regarding claim 3, Yun et al., Haugen et al., Rys et al. and Loebig et al. discloses everything claimed as applied above (see claim 2).  Yun et al. discloses 

	Regarding claim 14, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 13).  Yun et al. discloses wherein providing the evaluated stream to the user device comprises jumping to the bookmark (see paragraph 0053 and fig. 4 (410)).
	Loebig et al. discloses generating a bookmark to associate with the detected event, the bookmark set at the point that is a predetermined time prior to the detected event (see paragraph 0020). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include generating a bookmark to associate with the detected event, the bookmark set at the point that is a predetermined time prior to the detected event as taught by Loebig et al. for the advantage of providing time marks.

	Regarding claim 15, Yun et al., Haugen et al., Rys et al. and Loebig et al. discloses everything claimed as applied above (see claim 14).  Yun et al. discloses .

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., Haugen et al. and Rys et al. as applied to claims 1 and 13 above, and further in view of Pizzo et al. (U.S. Pub. No. 2016/0277813).

Regarding claim 5, Yun et al., Haugen et al. and Robson et al. discloses everything claimed as applied above (see claim 4).  However, Yun et al., Haugen et al. and Robson et al. are silent as to wherein the processor generates the highlight reel by identifying a duration of the detected event and clipping the evaluated stream at the bookmark for the determined duration.
Pizzo et al. discloses wherein the processor generates the highlight reel by identifying a duration of the detected event and clipping the evaluated stream at the bookmark for the determined duration (see paragraph 0023; While the GUI 200 depicted in FIG. 2 includes four separate moments 210, it may be noted that the content provider for various media files may designate any number of moments having different lengths).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 

	Regarding claim 17, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 16).  However, Yun et al., Haugen et al. and Robson et al. are silent as to wherein generating the highlight reel comprises identifying a duration of the detected event and clipping the evaluated stream at the bookmark for the determined duration.
	Pizzo et al. discloses wherein generating the highlight reel comprises identifying a duration of the detected event and clipping the evaluated stream at the bookmark for the determined duration (see paragraph 0023; While the GUI 200 depicted in FIG. 2 includes four separate moments 210, it may be noted that the content provider for various media files may designate any number of moments having different lengths).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include wherein the processor generates the highlight reel by identifying a duration of the detected event and clipping the evaluated stream at the bookmark for the determined duration as taught by Pizzo et al. for the advantage of indicating an area of interest to the user.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., Haugen et al. and Rys et al. as applied to claims 1 and 13 above, and further in view of Allen et al. (U.S. Pub. No. 2012/0202587).

Regarding claim 26, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  However, Yun et al., Haugen et al. and Rys et al. are silent as to wherein the tracked activity further includes replay requests at the one or more predefined friend devices during play of the at least one other stream
Allen et al. discloses wherein the tracked activity further includes replay requests at the one or more predefined friend devices during play of the at least one other stream (see paragraph 0045, lines 33-56; tracked activity includes replay).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include wherein the tracked activity further includes replay requests at the one or more predefined friend devices during play of the at least one other stream as taught by Allen et al. for the advantage of replaying a video content.

	
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., Haugen et al. and Rys et al. as applied to claims 7 and 19 above, and further in view of Branch et al. (U.S. Pub. No. 2017/0257654).


Regarding claim 8, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 7).  
Branch et al. discloses wherein the processor tracks traffic in the social media feeds by performing natural language processing and sentiment analysis (see paragraphs 0015, 0026; crowd noise etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include wherein the processor tracks traffic in the social media feeds by performing natural language processing and sentiment analysis as taught by Branch et al. for the advantage of notifying a user of at least one event of interest.


Regarding claim 20, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 19).  However, Yun et al., Haugen et al. and Robson et al. are silent as to wherein tracking traffic in the social media feeds further comprises performing natural language processing and sentiment analysis.
Branch et al. discloses wherein tracking traffic in the social media feeds further comprises performing natural language processing and sentiment analysis (see paragraphs 0015, 0026; crowd noise etc.).
.


Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., Haugen et al. and Rys et al. as applied to claims 11 and 13 above, and further in view of Bostick et al. (U.S. Patent 9,473,819).

Regarding claim 12, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 11).  However, Yun et al., Haugen et al. and Rys et al. are silent as to wherein the communication interface further receives the metadata separately from the evaluated stream.
In an analogous art, Bostick et al. discloses wherein the communication interface further receives the metadata separately from the evaluated stream (see col. 5, lines 3-17, col. 5, lines 49-60, fig. 1 (114, 116) are received separately).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include wherein the communication interface further receives the metadata separately 

Regarding claim 24, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 23).  However, Yun et al., Haugen et al. and Rys et al. are silent as to receiving the metadata separately from the evaluated stream.
In an analogous art, Bostick et al. discloses receiving the metadata separately from the evaluated stream (see col. 5, lines 3-17, col. 5, lines 49-60, fig. 1 (114, 116) are received separately).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include receiving the metadata separately from the evaluated stream as taught by Bostick et al. for the advantage of providing additional information.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., Haugen et al. and Rys et al. as applied to claim 1 above, and further in view of Baskaran (U.S. Pub. No. 2010/0125891).

Regarding claim 27, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  However, Yun et al., Haugen et al. and Rys et al. are silent as to wherein the tracked activity further includes screenshots taken at the one or more predefined friend devices during play of the at least one other stream.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include wherein the tracked activity further includes screenshots taken at the one or more predefined friend devices during play of the at least one other stream as taught by Baskaran for the advantage of monitoring activity of a user.

Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., Haugen et al. and Rys et al. as applied to claim 1 above, and further in view of Schrader et al. (U.S. Pub. No. 2002/0166123).

Regarding claim 28, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  However, Yun et al., Haugen et al. and Rys et al. are silent as to wherein providing the at least one other stream includes skipping one or more time periods prior to the point.  
Schrader et al. discloses wherein providing the at least one other stream includes skipping one or more time periods prior to the point (see paragraphs 0067, 0124).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to 

Regarding claim 29, Yun et al., Haugen et al. and Rys et al. discloses everything claimed as applied above (see claim 1).  However, Yun et al., Haugen et al. and Rys et al. are silent as to wherein providing the at least one other stream includes switching to another stream after an end of the identified event.
Schrader et al. discloses wherein providing the at least one other stream includes switching to another stream after an end of the identified event (see paragraphs 0067, 0124).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Yun et al., Haugen et al. and Rys et al. to include wherein providing the at least one other stream includes switching to another stream after an end of the identified event as taught by Schrader et al. for the advantage of enabling a viewer to skip to those portions of interest.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                             February 24, 2021.